Ci-iiee Justice QuiñoNes
delivered the following opinion of the court.
The question submitted to us for consideration by virtue of this appeal is exactly the same as that which was presented in the cases of the Estate of Salvador Amell y Massó v. Juana Paula and Balbina Rodríguez, No. 10 (ante, p. 272), and in that of Juana Paula and Balbina Rodríguez v. Salvador Amell y Massó and Balbina Rodríguez, No. 11 (ante,, p. 274), decided March 15 and 16,1906, respectively, and on the grounds stated in the opinion of the court delivered in the former of said cases, this appeal should be dismissed.

Dismissed.

Justices Hernández, Figueras, MacLeary and Wolf concurred/.